426 S.W.2d 258 (1968)
Manuel HERNANDEZ et ux., Relators,
v.
William Ray HARDY et al., Respondents.
No. 111.
Court of Civil Appeals of Texas, Houston (14th Dist.).
March 6, 1968.
*259 Richard E. Kammerman, Joe H. Rojo, Houston, for relators.
Joe Resweber, County Atty., A. B. Crowther, Asst. County Atty., Carol S. Vance, Dist. Atty., Nickolas Barrera, Rod E. Gorman, Asst. Dist. Attys., Houston, for respondents.
PER CURIAM.
This is an original application for writ of mandamus filed by Manuel Hernandez and Mary Hernandez as parents and next friends of Johnny Hernandez. The respondents are William Ray Hardy, District Clerk of Harris County; Honorable Robert Lowry, Judge of the Juvenile Court of Harris County; and Thomas Brenan, Official Court Reporter of said Juvenile Court.
Johnny Hernandez was, on January 10, 1968, adjudged to be a delinquent child by judgment of the Juvenile Court of Harris County, Texas, and has been confined to State School for Boys at Gatesville, Texas, pursuant to such judgment of delinquency. His parents, as next friends of the said minor, have given notice of appeal to this Court from the judgment of the Juvenile Court. In connection with such appeal, they filed, in the court below, an affidavit of inability to pay costs, such affidavit being in substantial compliance with Rule 355, Texas Rules of Civil Procedure. Their affidavit was contested by the District Clerk and the Court Reporter. On hearing, those contests of the Pauper's Oath were sustained by the trial court.
In this petition for writ of mandamus, the next friends of the delinquent minor seek an order directing the District Clerk and the Court Reporter, to furnish, without cost, a transcript and statement of facts to be filed in this Court in connection with the proposed appeal.
We are of the opinion that Lee v. McKay, 414 S.W.2d 956, writ of error dismissed, and In re Brown, Tex.Civ.App., 201 S.W.2d 844, error ref., n. r. e., are controlling in this matter and that the parents of the delinquent minor are entitled, as a matter of law, to perfect their appeal and to be furnished with a transcript and statement of facts in connection therewith without paying the costs thereof.
That portion of the application for writ of mandamus wherein relief is sought against the District Clerk and Court Reporter is hereby granted.
William Ray Hardy, District Clerk of Harris County, is hereby ordered to prepare a transcript, as requested, on behalf of the minor, Johnny Hernandez, without charging therefor. Thomas Brenan, Official Court Reporter of the Juvenile Court of Harris County, Texas, is hereby ordered to prepare a statement of facts, as requested on behalf of the said minor, Johnny Hernandez, without charging therefor.
There does not appear to be any necessity for any mandatory order as against the Honorable Robert Lowry, Judge of the Juvenile Court of Harris County. The petition for writ of mandamus, insofar as relief against the said Honorable Robert Lowry is concerned, is therefore denied.
We have no doubt that the District Clerk and the Court Reporter will comply with our ruling without the necessity of the issuance of any writ of mandamus. Such writ will, therefore, not issue unless they refuse to comply with our orders.